                                                    United States District Court
                                                    Central District of California
                                                                                                                                        JS-3

                                                                       Docket No.            CR 18-436-PSG
UNITED STATES OF AMERICA vs.

                                                                       Social Security No. 5         1     0     9
Defendant       JOAQUIN CARMONA
                                                                       (Last 4 digits)
akas: None



                                                                                                                 MONTH    DAY   YEAR
                                                                                                 on this date.       08    OS     19
          In the presence of the attorney for the government, the defendant appeared in person


 COUNSEL                                                            DFPD Adithya Mani
                                                                       (Name of Counsel)
                                                                                                             NOLO    ~  NOT
   PLEA         ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~
                                                                                                          CONTENDERE   GUILTY
                                                                                                    of the offenses) of:
 FINDING            There being afinding/verdict of GUILTY, defendant has been convicted as charged

                                                                                                          and 4 of the Indictmen   t.
                Possession of Stolen Mail, in violation of Title l8 U.S.C. § 1708, as charged in Counts 3
                                                                                                        d. Because no sufficient cause to the
JUDGMENT        The Court asked whether there was any reason why judgment should not be pronounce
                                                                                                       charged and convicted and ordered that:
AND PROB/       contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as
                                                                                                                   is hereby committed to the
  COMM          Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant
                                                                                                              of2l months on each ofcounts
  ORDER         custody ofthe Bureau of Prisons to be imprisoned for a term of: 21 months. This term consists
                three and four, to be served concurrently.

                                                                                                   is due
It is ordered that the defendant shall pay to the United States a special assessment of$200, which
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate ofnot less
                                                                                                         .
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program
It is ordered that the defendant shall pay restitution in the total amount of $1,598.61, pursuant to Title
18 U.S.C. § 3663A, to victims) as set forth in a separate victim list prepared by the Probation Office
which this Court adopts, and which reflects the Court's determination ofthe amount of restitution due
to each victim(s). The victim list, which shall be forwarded to the fiscal section of the Clerk's Office,
shall remain confidential to protect the privacy interests ofthe victim(s).

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody,nominal monthly payments ofat least $25 shall be
made during the period of supervised release. These payments shall begin 90 days after the
commencement of supervision. Nominal restitution payments are ordered as the Court finds that the
defendant's economic circumstances do not allow for either immediate or future payment ofthe
amount ordered.

Pursuant to Title 18 U.S.C. § 3612(~(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default and
delinquency pursuant to Title 18 U.S.C. § 3612(g).
                                                                                                                                         Page 1
CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER
 USA vs.   JOAQUIN CARMONA                                Docket No.:   CR 18-436-PSG


The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years. This term consists of three years on each of counts three and four, all such terms to run
concurrently under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10, including the conditions of probation and supervised
        release set forth in Section III of General Order 18-10.
2.      The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        thatincludes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer.The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
5.      During the period ofcommunity supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
6.      When not employed or excused by the Probation Officer for schooling, training, or other
        acceptable reasons, the defendant shall perform 20 hours of community service per week as
        directed by the Probation &Pretrial Services Office.
7.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name,nor shall the defendant use, any name other than his true legal name without the prior
        written approval of the Probation Officer.
8.      The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers [as defined in Title 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
        communications or data storage devices or media, office, or other areas under the defendant's
        control, to a search conducted by a United States Probation Officer or law enforcement officer.
        Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
        occupants that the premises may be subject to searches pursuant to this condition. Any search
        pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
        reasonable suspicion that the defendant has violated a condition of his supervision and that the
        areas to be searched contain evidence of this violation.

                                    JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 2
CR-104(wpd 10/18)
 USA vs.   JOAQUtN CARMONA                                                   Docket No.:       CR 18-436-PSG


9.      The defendant shall apply all monies received from income tax refunds to the outstanding
        Court-ordered financial obligation. In addition,the defendant shall apply all monies received from
        lottery winnings,inheritance,judgments and any anticipated or unexpected financial gains to the
        outstanding Court-ordered financial obligation.
10.     The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

Based on the Government's motion, all remaining counts are ordered dismissed.

The Court recommends that the defendant be designated to FCI Terminal Island.

The defendant is advised of the right to appeal.
                                                                                                                          Probation and
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
                                                                                                               reduce or extend the period of
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision,
                                                                                                         law, may  issue a warrant and revoke
 supervision, and at any time during the supervision period or within the maximum period pettnitted by
 supervision for a violation occurring during the supervision period.




               ~~6 ~
           Date                                                    U. S. Distric Ju ge/M       rate Judge

                                                                                                                      other qualified officer.
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or

                                                                  Clerk, U.S. District Court




               0      l~                                     BY
           Filed Date                                              Deputy Clerk




                                                                                                                                            Page 3
CR-104(wpd 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER
USA vs.      JOAQUIN CARMONA                                                          Docket No.:     CR 18-436-PSG



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local           9.     The defendant must not knowingly associate with any persons engaged
      crime;                                                                          in criminal activity and must not knowingly associate with any person
2.    he defendant must report to the probation office in the federal                 convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a               officer. This condition will not apply to intimate family members, unless
      sentence of probation or release from imprisonment, unless                      the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                    that the restriction is necessary for protection of the community or
3.    The defendant must report to the probation office as instructed by              rehabilitation;
      the court or probation officer;                                          10.    The defendant must refrain from excessive use of alcohol and must not
4.    The defendant must not knowingly leave the judicial district                    purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
      officer;                                                                        except as prescribed by a physician;
5.    The defendant must answer truthfully the inquiries ofthe probation       1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asserting his or her Fifth Amendment               arrested ar questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            l2.    For felony cases,the defendant must not possess a firearm, ammunition,
6.    The defendant must reside at a location approved by the probation               destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                   enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                 permission ofthe court;
 7.    The defendant must permit the probation officer to contact him or       l4.     As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation               persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and               those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                confirm the defendants compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                such notifications;
       the probation officer for schooling, training, or other acceptable      15.     The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                 implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                        criminal conduct, protect the public from further crimes ofthe defendant;
       unanticipated change;                                                           and provide the defendant with needed educational or vocational
                                                                                       training, medical care, or other correctional treatment in the most
                                                                                       effective manner.




                                                      JUDGMENT &PROBATION/COMMITMENT ORDER                                                                 Page 4
CR-104(wpd 10/18)
            The defendant must also comply with the following special conditions (set forth below).


         STATUTORY PROVISIONS PERTA[NING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before Apri124, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney's Office. l8 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendants economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                     Special assessments under 18 U.S.C. § 3013;
                     Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     Fine;
                     Community restitution, under 18 U.S.C. § 3663(c); and
                     Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
                                                                                                                                            any
 must be deposited into this account, which must be used for payment ofall personal expenses. Records of all other bank accounts, including
 business accounts, must  be  disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                JLIDGMEIYT &PROBATION/COMMITMENT ORDER                                                        Page 5
CR-104(wpd 10/18)
 USA vs.     JOAQUIN CARMONA                                                    Docket No.:       CR 18-436-PSG




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      t~
     at
     the institution designated by the Bureau of Prisons, with a certifted copy ofthe within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 1 hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court




            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


          (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-]04(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 6
